DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.  Each of the claimed limitations including at least one radius limiter block, a fiber loop management recess and a guide groove is disclosed in claim 1 of the ‘475 patent.  The ‘475 patent lacks a main body having a base plate and a cable containment wall.  The ‘499 patent also discloses a fiber storage arrangement comprising radius limiters 228, 230, a main body having a base plate 238 and a cable containment wall 222 that extends upwardly from a top surface of the base plate, the cable containment wall defining at least a portion of a periphery of the main body as seen in Fig. 4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use a main body  for the at least one radius limiter block (to enclose the block within an internal cavity 223), as suggested by the ‘499 patent.  The reason is to provide mechanical containment and/or protection for the optical fiber.
Dependent claim 25 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 2 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.  
Dependent claim 26 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 3 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 27 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 5 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 28 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 6 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 29 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 8 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 30 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 10 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 31 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 15 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Dependent claim 32 is also rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 16 of U.S. Patent No. 11,204,475 in view of U.S. Patent 10,782,499.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended, or by the filing of a terminal disclaimer, to overcome the double patenting rejection, set forth in this Office action.  Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or suggest a fiber loop management recess provided on the peripheral surface of a radius limiter block, to at least partially receive a fiber loop management device; and a guide groove configured to guide the fiber loop management device radially relative to the at least one radius limiter block, when considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP8274301 discloses a cable holder for various radii.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2874